The employer and insurance carrier have appealed from an award of the State Industrial Board in favor of claimant for seventy per cent loss of use of the right arm. The only issue is whether or not the accident arose out of and in the course of claimant’s employment. Claimant on December 1, 1938, while working for his employer and making rounds on the different floors of the employer’s premises for the purpose of distributing towels, picked up a metal tag and attempted to hand it to a coemployee who was on an elevator. In doing so claimant’s right arm was caught in the elevator gate and injured. The employer in its report admitted that the accident happened in the course of claimant’s employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.